Case: 17-12332   Date Filed: 03/13/2018   Page: 1 of 22


                                                         [DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-12332
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 2:14-cv-00270-PAM-MRM

ALEKSANDAR STEPANOVICH,

                                                 Plaintiff - Counter Defendant -
                                                 Appellant,

MONIKA MOZOLICOVA,
IVANA KAVAJA,

                                                 Plaintiffs - Appellants,

MILAN UZUNOVIC,

                                                 Plaintiff,

versus

CITY OF NAPLES,
KYLE BRADSHAW,
Officer,

                                                 Defendants - Appellees,

RYAN HARP,
Officer, et al.,

                                                 Defendants,
              Case: 17-12332     Date Filed: 03/13/2018    Page: 2 of 22


MICHAEL O’REILLY,

                                                    Defendant - Counter Claimant.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (March 13, 2018)

Before MARCUS, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:

      Plaintiffs-Appellants Aleksandar Stepanovich, Monika Mozolicova, and

Ivana Kavaja (collectively, “Plaintiffs”) appeal following the district court’s denial

of their motions for a new trial in an action they filed against Officer Kyle

Bradshaw and the City of Naples. The operative complaint brought claims against

Bradshaw under 42 U.S.C. § 1983, alleging invasion of privacy, excessive force,

false arrest, and malicious prosecution; § 1983 claims against the City, alleging

constitutional violations stemming from the police department’s reporting and

booking practices; and state law claims, including negligence by the City for

failing to correct false information in its records about Stepanovich. On appeal, the

Plaintiffs challenge the district court’s dismissal of several claims, its evidentiary

rulings, its denial of a motion for a continuance, its jury instructions, and its denial

of motions for a new trial. After careful review, we affirm.


                                           2
              Case: 17-12332     Date Filed: 03/13/2018    Page: 3 of 22


                                           I.

      “We review a district judge’s order granting a motion under Rule

12(b)(6) de novo.” Bhd. of Locomotive Engineers & Trainmen Gen. Comm. of

Adjustment CSX Transp. N. Lines v. CSX Transp., Inc., 522 F.3d 1190, 1194

(11th Cir. 2008). We review the district court’s evidentiary rulings for abuse of

discretion.   United States v. Wilk, 572 F.3d 1229, 1234 (11th Cir. 2009).

Similarly, we review the district court’s disposition of a motion for new trial for

abuse of discretion. Davis v. Wal-Mart Stores, Inc., 967 F.2d 1563, 1566 (11th

Cir. 1992). A motion for a continuance is also reviewed for abuse of discretion.

Edward Leasing Corp. v. Uhlig & Assocs., Inc., 785 F.2d 877, 879 (11th Cir.

1986).   Whether jury instructions misstate the law is reviewed de novo, but

otherwise the district court is granted wide discretion in how it instructs the jury.

Palmer v. Bd. of Regents of Univ. Sys. of Ga., 208 F.3d 969, 973 (11th Cir. 2000).

Further, a district court’s refusal to give a requested jury instruction is reviewed for

abuse of discretion. United States v. Grigsby, 111 F.3d 806, 814 (11th Cir. 1997).

                                          II.

      The relevant background -- taken from the complaint and trial -- is this. In

the early morning hours of May 17, 2012, police officers Kyle Bradshaw and Ryan

Harp responded to a noise complaint at an apartment in the City of Naples. The

apartment was being rented by Stepanovich and his wife Mozolicova. Shortly after


                                           3
              Case: 17-12332     Date Filed: 03/13/2018   Page: 4 of 22


issuing a citation for a noise violation, the officers were called back to the

apartment on another noise complaint. On their second visit to the apartment,

Bradshaw and Harp were met at the door by AnnaMiria Miric, a friend of

Stepanovich and Mozolicova.         They told Miric they needed to speak with

Mozolicova, but Miric replied that they needed a warrant to enter the apartment.

      Plaintiffs presented evidence at trial that at this point the officers pulled

Miric out of the apartment and handcuffed her, while Bradshaw testified that she

was standing outside the door when they effectuated the arrest.               Because

Mozolicova was standing behind Miric when she answered the door, the Plaintiffs

also argued at trial that Bradshaw reached into the apartment to pull Mozolicova

out of it. This account is corroborated by Officer Bradshaw’s pretrial deposition

and his arrest report. But in a 2012 deposition in a related criminal prosecution of

Stepanovich, Bradshaw testified that Mozolicova was outside the apartment when

he tried to grab for her, and that she hit him before fleeing back inside. This is also

essentially the version of the incident Bradshaw recounted at the trial, where he

testified that Mozolicova came out of the apartment to try to pull Miric back into

the unit, and that, while she was outside, she hit him when he tried to grab her.

      At that point, Bradshaw tried to enter the apartment in pursuit of

Mozolicova, and was involved in an altercation with Stepanovich. He then placed

Stepanovich in handcuffs and took him outside. Bradshaw reentered the apartment


                                          4
             Case: 17-12332     Date Filed: 03/13/2018   Page: 5 of 22


to search for Mozolicova and found her in the bedroom. The Plaintiffs offered

evidence that Officer Bradshaw then slammed Mozolicova’s head into a window

ledge, causing her to bleed. Bradshaw, however, testified the injury was self-

inflicted. According to the Plaintiffs’s testimony, the officers also violently beat

Stepanovich and tased him without provocation, while the officers testified

Stepanovich was tased after he attempted to hit an officer.

      Bradshaw transported to jail Stepanovich, Mozolicova, and Ivana Kavaja

(Stepanovich’s sister who also was involved in the altercation with police at her

brother’s apartment), and completed a booking sheet about the incident. Because

his report acknowledged that he entered the apartment in order to effectuate an

arrest, the Plaintiffs’ complaint alleged that the booking sheet showed Bradshaw’s

unlawful conduct on its face. It added that Bradshaw’s supervisors did not detect

the unlawfulness admitted to in the report because they did not properly review it,

and, if they had, they would have taken steps to stop the prosecution of

Mozolicova and Kavaja. The complaint blamed this failure to review the report on

the cumbersome nature of the City’s internal reviewing system, and said the City’s

Chief of Police knew the flawed system had led to past constitutional deprivations.

      Mozolicova and Kavaja were both charged with resisting arrest with

violence, a third-degree felony, and misdemeanors of resisting arrest without

violence and disorderly conduct. The misdemeanor charges were dismissed and


                                         5
              Case: 17-12332     Date Filed: 03/13/2018    Page: 6 of 22


each woman eventually pled no contest to a disorderly conduct charge, at which

point the felony charges were dismissed.

      Stepanovich was charged with third-degree felonies of battery, resisting

arrest with violence, and aiding escape, and with misdemeanor charges of resisting

arrest without violence and disorderly conduct. The trial judge in Stepanovich’s

criminal case dismissed all the charges based in part on his finding that the

officers’ entry into Stepanovich’s home was unlawful.

      In the lead up to the criminal trial, the City of Naples published a press

release that claimed that Stepanovich was wanted for a murder in Siberia.

According to the complaint, this press release was false and was based on mistaken

information that Bradshaw included in his arrest report. As a result of this press

release, the Plaintiffs alleged that they lost their jobs and apartment.

      Thereafter, Stepanovich, Mozolicova, and Kavaja brought this suit against

Bradshaw and the City of Naples. The district court granted the City’s motion to

dismiss all claims against it, as well as Bradshaw’s motion to dismiss the malicious

prosecution claim brought against him. Before trial, the district court also rendered

a number of evidentiary rulings, including placing limits on how the Plaintiffs

could use Bradshaw’s deposition testimony at trial and allowing in evidence, over

the Plaintiffs’ objections, a video taken of some of the events leading up to the

incident at Stepanovich’s apartment. Five days before trial, the plaintiffs came into


                                           6
              Case: 17-12332     Date Filed: 03/13/2018   Page: 7 of 22


possession of new information relating to the City’s use-of-force practices. On the

basis of this information, they asked for a continuance of the trial and for the

district court to reconsider its dismissal of the claims against the City. The district

court denied both motions.

      The jury returned a verdict finding in favor of Bradshaw and against the

Plaintiffs on all counts. The Plaintiffs then moved for a new trial with the district

court, which was denied. This appeal ensued.

                                         III.

       For starters, we are unpersuaded by the Plaintiffs’ claim that the district

court erred in denying their motion for summary judgment on their claims against

Bradshaw when it considered supposedly sham evidence in rendering its decision.

In particular, the Plaintiffs argue that the district court erred in relying on

Bradshaw’s 2012 criminal deposition to find a genuine issue of material fact

because the deposition contradicted earlier and later statements Bradshaw made

about the incident. But this issue is not properly before us. It is well-established

that “a party may not appeal an order denying summary judgment after there has

been a full trial on the merits.” Pensacola Motor Sales Inc. v. E. Shore Toyota,

LLC, 684 F.3d 1211, 1219 (11th Cir. 2012). Here, the Plaintiffs did not renew

their summary judgment motion on a Rule 50 motion after trial, nor did they seek a

certification of appeal of the denial of summary judgment before trial. They


                                          7
                Case: 17-12332        Date Filed: 03/13/2018       Page: 8 of 22


therefore cannot now appeal the district court’s resolution of an issue presented in

a pretrial summary judgment motion. Lind v. United Parcel Serv., Inc., 254 F.3d
1281, 1285 (11th Cir. 2001). 1

       We also find no merit to the Plaintiffs’ argument that the district court erred

in dismissing their Monell claim2 against the City of Naples. In their second

amended complaint, the Plaintiffs claimed that the City’s internal system by which

police supervisors reviewed officers’ arrest reports was flawed and cumbersome,

thereby paving the way for the supposedly malicious prosecution of the Plaintiffs.

The Plaintiffs do not argue that the allegedly flawed booking system is facially

invalid as a constitutional matter. As a result, in order to survive a motion to

dismiss, their complaint must lay out a plausible claim that the City showed


1
  In any event, even if the Plaintiffs’ “sham evidence” argument was properly before us, the
district court correctly held that the contradictions in Bradshaw’s various accounts of the incident
created a genuine issue of fact. We recognize that Bradshaw’s shifting accounts of what
occurred no doubt present inconsistencies, and, at certain points, contradictions. Nevertheless, it
cannot be said that his 2012 deposition contains “clear answers to unambiguous questions” that
intractably contradict, “without explanation,” his subsequent, 2015 deposition such that, by law,
the district court couldn’t consider the 2012 deposition. Van T. Junkins & Assocs., Inc. v. U.S.
Indus., Inc., 736 F.2d 656, 658 (11th Cir. 1984). Neither deposition is a model of narrative
clarity; they both suggest uncertainty on the part of Bradshaw rather than a conscious effort to
create a factual dispute where none exists. See Kennett-Murray Corp. v. Bone, 622 F.2d 887,
894 (5th Cir. 1980); see also Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981)
(en banc) (adopting as binding precedent all Fifth Circuit decisions issued before October 1,
1981). Thus, even if the issue were properly before us, Bradshaw’s 2012 deposition cannot be
said to constitute “sham evidence” under our precedent.
2
 Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). Actually, the district court dismissed
two separate Monell claims against the City, but the Plaintiffs have not argued on appeal that the
district court erred in dismissing their Monell claim concerning the City’s use-of-force reporting
system. They therefore have abandoned this argument. See Access Now, Inc. v. Sw. Airlines
Co., 385 F.3d 1324, 1330 (11th Cir. 2004).
                                                 8
              Case: 17-12332    Date Filed: 03/13/2018    Page: 9 of 22


deliberate indifference to the constitutionally suspect consequences of its custom

or policy. See Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397,

407 (1997) (“[A] plaintiff seeking to establish municipal liability on the theory that

a facially lawful municipal action has led an employee to violate a plaintiff’s rights

must demonstrate that the municipal action was taken with ‘deliberate

indifference’ as to its known or obvious consequences.”).

      “Deliberate indifference is a stringent standard of fault, requiring proof that

a municipal actor disregarded a known or obvious consequence of his action.”

Connick v. Thompson, 563 U.S. 51, 61 (2011) (quotations omitted) (alterations

adopted). In other words, a municipality must have actual or constructive notice

that its policy was likely to result in a constitutional deprivation like the one

alleged by the plaintiff. Id. To demonstrate the notice required for deliberate

indifference, “[a] pattern of similar constitutional violations . . . is ordinarily

necessary.” Id. at 62. A pattern like this establishes the municipality’s culpability

because the “continued adherence to an approach that [it] know[s] or should know

has failed to prevent tortious conduct by employees may establish the conscious

disregard for the consequences of [its] action -- the ‘deliberate indifference’ --

necessary to trigger municipal liability.” Bryan Cty., 520 U.S. at 407.

      Plaintiffs’ second amended complaint failed to allege facts sufficient to state

a plausible claim that the City was deliberately indifferent to, and therefore


                                          9
             Case: 17-12332     Date Filed: 03/13/2018    Page: 10 of 22


culpable for a custom or practice that led to a violation of their constitutional

rights. The complaint’s sole allegation suggesting the City had some awareness,

actual or constructive, that its flawed booking system had led to constitutional

deprivations is that the City’s Chief of Police “testified that his main issue at the

time of the incident was with the cumbersome booking sheet system having

‘individuals being arrested and taken to jail, have their rights taken away, go to jail

without proper review.’” But this does not plausibly state facts tending to show

that the City had actual or constructive notice of a policy that was resulting in

constitutional deprivations similar to the ones allegedly suffered by the Plaintiffs.

      Rather, this allegation is highly generalized, amounting to little more than a

bald assertion that the City’s Chief of Police was aware of some general problem

with its booking system. Thus, the complaint lacks sufficient facts to plausibly

show a “series of constitutional violations from which deliberate indifference can

be inferred.” Craig v. Floyd Cty., Ga., 643 F.3d 1306, 1311 (11th Cir. 2011)

(quotations omitted) (emphasis added). Nor is the type of prior constitutional

violations purportedly mentioned in the Chief’s testimony at all specified or

described. The complaint says only that individuals were having “their rights

taken away.” On this record, Plaintiffs offered scant allegations that any pattern of

constitutional violations occurred and made no allegations that the City’s booking

polices put the City on notice of constitutional violations similar to the ones


                                          10
             Case: 17-12332     Date Filed: 03/13/2018    Page: 11 of 22


Plaintiffs claim to have suffered. See Weiland v. Palm Beach Cty. Sheriff’s

Office, 792 F.3d 1313, 1329 n.21 (11th Cir. 2015) (affirming the dismissal of a

Monell claim where allegations about prior incidents that might have given the

sheriff’s office notice of a constitutionally infirm policy or custom did not include

allegations that the incidents had led to “similar violations” of constitutional rights

to the ones allegedly suffered by the plaintiffs). Nor, moreover, does the complaint

indicate that the booking system’s problems were “so obvious and the likelihood of

constitutional violations” so predictable as to put the City on notice of the policy’s

supposed constitutional infirmities absent a pattern of prior violations. Gold v.

City of Miami, 151 F.3d 1346, 1352 (11th Cir. 1998). The complaint thus lacks

the “factual enhancement” underlying the City’s awareness of the supposed

booking problems that is needed to push the claim from the realm of the probable

to the plausible. Franklin v. Curry, 738 F.3d 1246, 1251 (11th Cir. 2013) (“[A]

plaintiff cannot rely on naked assertions devoid of further factual enhancement.”)

(quotations omitted).

      Next, we disagree with the Plaintiffs’ claim that the district court erred in

dismissing their state law claims against the City for negligently failing to correct

inaccurate information about Stepanovich that it published in a press release. It is

true that at least one Florida court has held that in some cases a government agency

has a duty to act non-negligently when it learns of mistakes in its records that may


                                          11
             Case: 17-12332      Date Filed: 03/13/2018   Page: 12 of 22


result in an adverse consequence for a particular citizen. See Glenney v. Forman,

936 So. 2d 660, 662 (Fla. Dist. Ct. App. 2006). However, far from creating a

general duty to maintain accurate records, correct mistaken records, or release

accurate information on the part of the government, the Glenney court expressly

disclaimed the existence of this kind of duty. Id. Instead, the Florida appellate

court found that a court clerk had a special duty to act non-negligently only after

she became aware of a mistake in her records, failed to correct it, and

subsequently, on the basis of the mistake in those records, issued a warrant for the

plaintiff’s arrest. Id. (“The Clerk’s duty to Glenney became a special duty to act

non-negligently once the Clerk’s office became aware of the mistake in naming her

as the criminal defendant and failed to correct it.”).

      Here, the Plaintiffs’ complaint alleged a breach of duty based on a mistaken

press release, but, as the complaint also admits, the City was not aware that any of

the information in its press release was mistaken at the time the City issued it.

Since the duty in Glenney only arose after the government became aware that it

was relying on mistaken information, the Plaintiffs simply failed to allege any facts

showing that the City owed them a duty at the time of the press release. In short,

because there is no general duty under Florida law to maintain accurate records or

correct mistaken records, the complaint here failed to state a claim with respect to

the City’s actions in releasing the press release with false information.


                                           12
             Case: 17-12332    Date Filed: 03/13/2018    Page: 13 of 22


      Similarly, we reject the Plaintiffs’ challenge to the district court’s dismissal

of their malicious prosecution claims against Officer Bradshaw.           To sue for

malicious prosecution, a plaintiff must, among other things, show that “the

termination of the original proceeding constituted a bona fide termination of that

proceeding in favor of the present plaintiff.” Kingsland v. City of Miami, 382 F.3d
1220, 1234 (11th Cir. 2004). Here, the Plaintiffs were initially charged with

resisting arrest without violence, disorderly conduct, and resisting arrest with

violence. According to the second amended complaint, the prosecution dropped

the resisting-arrest-without-violence and disorderly conduct charges in favor of

pursuing the resisting-arrest-with-violence charge, which was ultimately reduced to

a disorderly conduct charge and with respect to which the Plaintiffs pleaded no

contest. While it is true that under certain circumstances the dismissal of some

charges without explanation can indicate innocence on those charges, and, in turn,

can constitute a termination of those charges favorable to the putative defendant,

Uboh v. Reno, 141 F.3d 1000, 1005 (11th Cir. 1998), that is not true here. The

Plaintiffs’ complaint plainly admitted that the prosecution proceeded with a

resisting-with-violence charge and that the Plaintiffs ultimately pleaded no contest

to disorderly conduct. In light of these allegations, Plaintiffs have not “plausibly

suggest[ed]” that the prosecution’s decision not to pursue the original charges of

resisting without violence and disorderly conduct indicated innocence on those


                                         13
             Case: 17-12332     Date Filed: 03/13/2018   Page: 14 of 22


charges, and therefore constituted a termination of the proceedings favorable to

the Plaintiffs. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). Rather,

these facts are just as, if not more consistent with a sound exercise of prosecutorial

discretion. Accordingly, the district court properly concluded that the Plaintiffs

failed to state a claim for malicious prosecution.

      We also are unconvinced by the argument that the district court abused its

discretion by denying the Plaintiffs’ motion to introduce Officer Bradshaw’s prior

deposition testimony. It is well settled that an erroneous evidentiary ruling will

result in reversal only if the resulting error was not harmless. United States v.

Azmat, 805 F.3d 1018, 1041 (11th Cir. 2015). In this case, regardless of whether

the district court erred under Fed. R. Civ. P. 32(a) by not allowing the Plaintiffs to

introduce large portions of the deposition in their case in chief, they were not

prejudiced by this decision. The district court allowed them to use the deposition

during cross-examination, and also permitted them to call Officer Bradshaw as an

adverse witness and to introduce in rebuttal any portions of his deposition

testimony that were not elicited in his live testimony. And the Plaintiffs did in fact

call Bradshaw at trial as an adverse witness and used portions of deposition in an

attempt to impeach him. The Plaintiffs also introduced portions of the deposition

in rebuttal after the defendants had rested, and again used the deposition during

closing argument. On this record, the Plaintiffs were more than able to show the


                                          14
             Case: 17-12332     Date Filed: 03/13/2018    Page: 15 of 22


jury how Bradshaw’s trial testimony was in tension with his deposition testimony,

and the district court’s order preventing the Plaintiffs from using Bradshaw’s

deposition testimony in their case in chief did not prejudice them in any way. See

Coughlin v. Capitol Cement Co., 571 F.2d 290, 308 (5th Cir. 1978).

      As for Plaintiffs’ challenge to the trial court’s admission in evidence of a

video, with audio, of the officers’ interactions with Mozolicova on the night in

question (taken by Miric and with allegedly inflammatory commentary by Miric),

we find no abuse of discretion. The Plaintiffs say that Miric’s commentary --

which showed her acting intoxicated, and berating and making offensive comments

to the officers while they spoke to Mozolicova -- was unfairly prejudicial under

Fed. R. Evid. 403 insofar as the jury may have imputed Miric’s behavior to the

Plaintiffs. The district court reasoned that the video and audio’s probative value

outweighed any unfair prejudice because it tended to show the officers’ calm and

collected demeanor even as they were being harangued in a tense situation.

      The purpose of Rule 403 is “limited to excluding matter of scant or

cumulative probative force, dragged in by the heels for the sake of its prejudicial

effect.” United States v. Roark, 753 F.2d 991, 994 (11th Cir. 1985) (quotations

omitted). Even if evidence is especially graphic or inflammatory, a district court

acts within its discretion to admit it if it is also “particularly helpful in allowing a

jury to better understand” an important issue in the case. Eghnayem v. Boston Sci.


                                          15
             Case: 17-12332     Date Filed: 03/13/2018    Page: 16 of 22


Corp., 873 F.3d 1304, 1316 (11th Cir. 2017); see also United States v. 0.161 Acres

of Land, more or less, situated in City of Birmingham, Jefferson Cty., Ala., 837
F.2d 1036, 1041 (11th Cir. 1988) (“[G]iven the district court’s finding that [the]

testimony would have been relevant, and [our] conclusion that it was directly

probative of the central issue at bar, Rule 403 is a highly unlikely mechanism to

exclude [the] testimony.”). Put another way, “because it permits a trial court to

exclude concededly probative evidence, Rule 403 is an extraordinary remedy

which should be used sparingly.” United States v. King, 713 F.2d 627, 631 (11th

Cir. 1983) (quotations omitted).

      As the district court observed, Officer Bradshaw’s demeanor in the moments

before the alleged constitutional violation was especially relevant because the

Plaintiffs sought punitive damages, which meant the jury had to assess whether

Bradshaw behaved maliciously. Properly understanding Bradshaw’s demeanor

required the jury to see and hear the full context of the events, including Miric’s

contemporaneous comments to the officer. On this record, the district court acted

well within its discretion by allowing the jury to watch the video with audio.

      The Plaintiffs also claim that the district court gave two jury instructions that

inadequately explained the law, and abused its discretion by refusing to give the

Plaintiffs’ proposed jury instructions instead. As for the first one, the district court

told the jury that “[t]he general rule is that a law enforcement official must get a


                                          16
             Case: 17-12332     Date Filed: 03/13/2018    Page: 17 of 22


search warrant from a judicial officer before conducting any search of a home.”

Plaintiffs say this instruction was incomplete, and at trial requested an instruction

that would have added that “any crossing of the threshold of the home, by even a

fraction of an inch, is too much.” Notably, the “search of the home” instruction the

district court gave is a verbatim statement of our pattern jury instructions and an

accurate statement of the law. See Brigham City, Utah v. Stuart, 547 U.S. 398,

403 (2006) (“It is a basic principle of Fourth Amendment law that searches and

seizures inside a home without a warrant are presumptively unreasonable.”)

(quotations omitted). It is true that the court did not fully elaborate on what “any

search of a home” means. As the Supreme Court has made clear, “any physical

invasion of the structure of the home, by even a fraction of an inch, [is] too much.”

Kyllo v. United States, 533 U.S. 27, 37 (2001) (quotations omitted).          But the

district court nevertheless acted within its discretion in declining to give the

Plaintiffs’ more elaborate instruction. The fact that a portion of the instructions

was not as comprehensive as the Plaintiffs would like does not constitute an abuse

of discretion where the overall instruction accurately states the law. See Morgan v.

Family Dollar Stores, Inc., 551 F.3d 1233, 1283 (11th Cir. 2008) (“When the

instructions, taken together, properly express the law applicable to the case, there is

no error even though an isolated clause may be inaccurate, ambiguous, incomplete

or otherwise subject to criticism.”) (quotations omitted). And in any event, the


                                          17
              Case: 17-12332     Date Filed: 03/13/2018     Page: 18 of 22


district’s court’s decision to decline to give the requested instruction did not

prejudice the Plaintiffs since the instruction that was actually given allowed them

to fully argue their theory of the case in closing. Accordingly, we affirm the

district court’s ruling on the Plaintiffs’ “fraction of an inch” instruction.

      This same reasoning applies to the Plaintiffs’ other requested instruction the

district court did not give -- this time on the burden of proof for the hot pursuit

exception to the general warrant requirement. The district court instructed the jury

that “there are certain exceptions to [the] general rule [that law enforcement must

get a warrant for any search of the home].           One exception is called exigent

circumstances. The ‘hot pursuit’ of a fleeing felon may be an example of exigent

circumstances.” The instructions also told the jury that “it is the responsibility of

Plaintiffs . . . to prove every essential part of their claims by a ‘preponderance of

the evidence.’ This is sometimes called the ‘burden of proof’ or the ‘burden of

persuasion.’” As before, the district court’s instruction was an accurate statement

of the law. See Kentucky v. King, 563 U.S. 452, 460 (2011); United States v.

Holloway, 290 F.3d 1331, 1338 (11th Cir. 2002). Consequently, the Plaintiffs’

criticism about the precise wording of the instruction or the lack of elaboration on

the burden of proof is insufficient to show an abuse of discretion. See Palmer v.

Bd. of Regents of Univ. Sys. of Ga., 208 F.3d 969, 973 (11th Cir. 2000) (“So long

as the instructions accurately reflect the law, the trial judge is given wide discretion


                                           18
             Case: 17-12332    Date Filed: 03/13/2018   Page: 19 of 22


as to the style and wording employed in the instructions.”). This is particularly

true since the district court also properly instructed on burden of proof, and a jury

is presumed to follow and understand a judge’s instructions.         See Weeks v.

Angelone, 528 U.S. 225, 234 (2000); Brown v. Jones, 255 F.3d 1273, 1280 (11th

Cir. 2001). Thus, we find no abuse of discretion concerning this instruction either.

      As for the Plaintiffs’ two challenges to the district court’s denial of their

motion for a new trial, we affirm. We note at the outset that “motions for a new

trial are highly disfavored.” United States v. Jernigan, 341 F.3d 1273, 1287 (11th

Cir. 2003). Plaintiffs first say that Bradshaw committed perjury at trial, as shown

by the inconsistencies between his trial testimony and his prior statements about

his arrest of Mozolicova. But these inconsistencies do not mean Officer Bradshaw

committed perjury warranting a new trial. See Crystal Entm’t & Filmworks, Inc.

v. Jurado, 643 F.3d 1313, 1322 (11th Cir. 2011) (explaining that inconsistencies in

trial testimony usually go to witness credibility and are weighed by the factfinder).

And a new trial is not at all warranted here -- the Plaintiffs were able to highlight

the inconsistencies at trial, and thus allowed the jury to weigh Bradshaw’s

credibility. See BankAtlantic v. Blythe Eastman Paine Webber, Inc., 955 F.2d
1467, 1476 (11th Cir. 1992).

      As for Plaintiffs’ second new-trial argument -- that Bradshaw’s counsel

improperly argued facts not in evidence in closing argument by making repeated


                                         19
                Case: 17-12332         Date Filed: 03/13/2018        Page: 20 of 22


reference to facts in Bradshaw’s 2012 deposition testimony that were not

introduced in evidence at trial -- there are several problems. First, the Plaintiffs are

mistaken when they assert that portions of Bradshaw’s 2012 deposition were not in

evidence. It is clear that Officer Bradshaw’s counsel introduced portions of the

deposition to impeach Plaintiffs’ expert witness, and that the Plaintiffs themselves

introduced portions of the deposition to impeach Bradshaw.                             As a result,

Bradshaw’s lawyer did not improperly refer to facts not in evidence.

        We recognize that the way that Bradshaw’s counsel used the deposition

testimony in closing suggested that the jury should rely on the deposition for the

truth of the account of events contained therein rather than for impeachment

purposes. However, the Plaintiffs’ objection during closing did not ask the district

court to provide a curative instruction directing the jury to only consider the

evidence for impeachment purposes -- without a proper objection, we normally

review for plain error. See United States v. Billue, 994 F.2d 1562, 1567 (11th Cir.

1993) (holding that if a defendant failed to object or request a limiting instruction

in district court, we review for plain error). 3 Yet, even on appeal the Plaintiffs

incorrectly argue that the 2012 criminal deposition was not in evidence at all,

rather than arguing that it was in evidence only for impeachment purposes.

3
  To establish plain error, the defendant must show (1) an error, (2) that is plain, and (3) that
affected his substantial rights. United States v. Turner, 474 F.3d 1265, 1276 (11th Cir. 2007). If
the defendant satisfies these conditions, we may exercise our discretion to recognize the error
only if it seriously affects the fairness, integrity, or public reputation of judicial proceedings. Id.
                                                  20
             Case: 17-12332     Date Filed: 03/13/2018   Page: 21 of 22


Because they failed to raise the argument about the potentially improper use of

impeachment evidence before the district, and have not pressed this argument on

appeal, they have abandoned this argument. See Access Now, 385 F.3d at 1330.

      Finally, we reject Plaintiffs’s claim that the district court erred in denying

their motion for a continuance. We will not reverse a district court’s ruling on a

continuance motion unless the ruling is arbitrary, unreasonable, and severely

prejudicial. Sec. & Exch. Comm’n v. Levin, 849 F.3d 995, 1005 (11th Cir. 2017).

Here, Plaintiffs cannot show they suffered any prejudice from the district court’s

denial of the continuance. The evidence that came to light five days before trial

was relevant only to the Plaintiffs’ claims against the City of Naples, which had

been dismissed about a month before the motion to continue. The newfound

evidence therefore had no bearing on, and could not be the source of any prejudice

concerning the claims against Bradshaw, which is what was litigated at trial.

      Indeed, on appeal the only prejudice the Plaintiffs point to is the fact that the

new evidence may have been relevant to the district court’s reconsideration of its

dismissal of the claims against the City. Yet this argument misapprehends the

nature of a Fed. R. Civ. P. 12(b)(6) dismissal for failure to state a claim. As we’ve

explained, “[s]uch a dispute always presents a purely legal question; there are no

issues of fact because the allegations contained in the pleading are presumed to be

true.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997).


                                         21
               Case: 17-12332   Date Filed: 03/13/2018   Page: 22 of 22


It is for this reason that we’ve held that motions to dismiss for failure to state a

claim should “be resolved before discovery begins.” Id. Indeed, avoiding the

imposition of discovery on facially implausible claims is one of the key functions

of 12(b)(6).    Twombly, 550 U.S. at 558. The Plaintiffs’ argument that “new

evidence would affect the Court’s prior ruling dismissing the City of Naples as a

party” ignores the fact that the only thing relevant to the district court’s dismissal

of the claims against the City were the factual allegations made in the second

amended complaint, not any evidence that may have subsequently come into the

Plaintiffs’ possession, whether through discovery or otherwise. The district court

properly concluded that there was no prejudice to the Plaintiffs by virtue of the

late-acquired information about City police practices since the evidence was

immaterial to any issue being litigated at trial, and was also not relevant to the

Plaintiffs’ subsequent motion for reconsideration.

      AFFIRMED.




                                         22